Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 24, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  156648                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 156648
                                                                     COA: 336050
                                                                     Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  We further ORDER the Wayne Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to
  represent the defendant in this Court.

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the trial court’s action of resentencing the defendant while
  an application for leave to appeal was pending in this Court was a jurisdictional defect,
  and (2) if so, whether the defendant could properly raise the jurisdictional defect in a
  successive motion for relief from judgment. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief, or the date of the order appointing counsel, whichever is later. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 24, 2018
           t0117
                                                                                Clerk